Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed February 21, 2020 has been entered. Claims 4-42, 47, 51, and 56 have been canceled. Claims 1-3., 43-46, 48-50, 52-55 and 57 are pending in this application.
                               Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
                         Claim Objections
Claims 1, 45, 49, 54, and 55 are objected to because of the following informalities:
Claim 1, line 5, “the first K bit locations” should read as “first K bit locations”.
Claim 1, line 10, “the specific value” should read as “a specific value”.
Claim 45, line 4, “the first K bit locations” should read as “first K bit locations”.
Claim 45, line 6, “the polar encoding” should read as “polar encoding’.
Claim 45, line 9, “the specific value” should read as “a specific value”.


Claim 49, line 5, “the first K bit locations” should read as “first K bit locations”.
Claim 49, line 7, “the polar encoding” should read as “polar encoding’.
Claim 49, line 10, “the specific value” should read as “a specific value”.
Claim 54, line 4, “the first K bit locations” should read as “first K bit locations”.
Claim 54, line 6, “the polar encoding” should read as “polar encoding’.
Claim 54, line 9, “the specific value” should read as “a specific value”.
Claim 55 is claimed twice or duplicated comprising different limitations.  
Appropriate correction is required.

                                                Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 43-46, 48-50, 52-55 and 57 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,159,179.  


Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant applicant's claim 1 broadens the scope of claim 1 of the U.S. Patent No. 11,159,179 by eliminating several imitations. It is obvious the limitations of claim 1 of U.S. Patent No. 11,159,179 read on the limitations of claim 1 of the instant application. Further, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before. See /n re Karlson, 136 USPQ 184(CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (BdPat App&int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Other parallel independent claims have corresponding issues with the independent claims of U.S. patent no. 11,159,179 are also rejected under obviousness-type double patenting. 
Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. patent no. 11,159,179 (for example., see claims 4 and 5) are also rejected under non-statutory obviousness-type double patenting.   
              35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 43-46, 48-50, 52-55 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

For example, independent claim 1 recites a method of operation of a transmit node in a wireless communication system, the method comprising: performing polar encoding of a set of K information bits to thereby generate a set of polar encoded information bits wherein the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length: a size of the information sequence Sn is greater than or equal to K; and the information sequence Sy is optimized for the specific value of the code length (N).”  The limitation of performing polar encoding is related to a mathematical concept as drafted and under the broadest reasonable interpretation covers a mathematical relationship. Although, the claim recites an operation of a transmit node in a wireless communication system in the preamble, the claim fails to integrate the abstract idea into a practical application and fails to recite an improvement in the technology or the transmit node. This judicial exception is not integrated into a practical application because the claim as presented is an abstract idea and fails to recite a limitation that would integrate the claim into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although the preamble indicates that the polar encoding method is in a transmit node of a wireless device, there are no limits that would amount to significantly more than the abstract idea. The preamble just recites a generic component in the wireless communication system and does not improve the technology or the transmit node as claimed. Therefore, claim 1 is patent ineligible under 35 U.S.C. 101.
Independent claims 45, 49 and 54 are similar to claim 1 except for the transmit mode comprising a polar encoder, a receive node comprising a polar decoder and a method of operation of a receive node in a wireless communication system and are also rejected under 35 USC 101 patent ineligible for abstract idea as applied to claim 1.
Dependent claims 2, 3, 46, 50 and 55 are extension of the abstract idea, the limitations are related to a mathematical concept and do not recite any additional elements to integrate the abstract idea into a practical application. The limitations of claims 2, 3, 46, 50 and 55 fails to recite any additional elements that would mount to significantly more than the abstract idea, therefore, they are also rejected for patent ineligible under 35 U.S.C. 101.
Dependent claims 43, 44, 52, 53, and 57 defines the transmit node is a radio access node and that the transmit node is in a wireless communication system; however, these limitations are in the preamble and does not add any meaningful limits to the abstract idea. The limitations of claims 43, 44, 52, 53, and 57 are insignificant and do not change the computer or the technology recited in the claim; therefore, these additional elements do not improve the computer functionality and are also rejected under 35 U.S.C. 101 for patent ineligible.

                    Claim Rejections - 35 U$C § 112 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 48 appears as an independent claim comprising one or more network modules and does not depend on independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 43-46, 48-50, 52-55 and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (U.S. Patent Application Publication No. 2020/0177309 A1), hereinafter referred to as Jang.
Regarding claim 1, Jang discloses: A method of operation of a transmit node in a wireless communication system, the method comprising: performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the encoding of at least one information bit (i.e., a range that incorporates more than one bit) through polar coding based on a first sequence as disclosed in Jang teaches the claimed “performing polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits”. Specifically, the Examiner finds the at least one information bit teaches the encoding of two information bits through polar coding.):
the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (Paragraph [0073]: “FIG. 3 is a diagram illustrating a method for generating a symmetric polar code sequence according to a disclosed embodiment, and FIG. 4 is a diagram illustrating a method for designing a 2N-length symmetrically-structured sequence while maintaining a sequence for a polar code according to a disclosed embodiment.” Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N- length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence on is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence on 400 designed at length N=8 and the symmetrically-paired sequence on 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence on 400 and the best channel index 15 411 of sequence on 410 using T sequences {S:, S2,..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence on: has a penalty value less than that of index 401 of sequence on, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the 2N-length symmetrically-structured sequence having ranked indices (i.e., i=0,1,2, . . . 15) locations among the 2N-length sequence as illustrated in Figure 4 of Jang teaches the claimed “K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length”.); a size of the information sequence Sn is greater than or equal to K (The Examiner finds the 2N-length symmetrically-structured sequence being a length of 16 is larger than the two information bits being encoded as illustrated in Figure 4 of Jang teaches the claimed “a size of the information sequence Snis greater than or equal to K”.); and the information sequence Sn is optimized for the specific value of the code length (N) (Paragraph [0075]: “A sequence Qn optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence Qn is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence Qn 400 designed at length N=8 and the symmetrically-paired sequence Qn 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence Qn 400 and the best channel index 15 411 of sequence Qn 410 using T sequences {Si, Se, ..., St} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence Qn has a penalty value less than that of index 401 of sequence Qn, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the sequence Qn optimized at length N and designed to obtain a 2N- length symmetrically-structured sequence as disclosed in Jang teaches the claimed “the information sequence Sn is optimized for the specific value of the code length (N)”.).
Regarding claim 2, Jang discloses: The method of claim 1, further comprising transmitting the set of polar-encoded information bits (see paragraph [0013]) “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the transmitting of the encoded information as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits”.
Regarding claim 43, Jang discloses: The method of claim 1, wherein the transmit node is a radio access node in a wireless communication system (see paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a radio access node in a wireless communication system”.).
Regarding claim 44, Jang discloses: The method of claim 1, wherein the transmit node is a wireless communication device in a wireless communication system (see paragraph [0013] “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a wireless communication device in a wireless communication system”).
Regarding claim 45, Jang discloses: A transmit node comprising a polar encoder (Paragraph [0142]: “A device for transmitting data coded with a polar coding scheme in a communication system according to a disclosed embodiment may include a transceiver for transmitting/receiving the data coded in the polar coding scheme in a wireless channel band, a memory for storing polar code sequences”, a polar code encoder for polar coding the data to be transmitted operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the encoding of at least one information bit (i.e., a range that incorporates more than one bit) through polar coding based on a first sequence as disclosed in Jang teaches the claimed “perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits”. Specifically, the Examiner finds the at least one information bit teaches the encoding of two information bits through polar coding.): the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (see Paragraph [0073]: “FIG. 3 is a diagram illustrating a method for generating a symmetric polar code sequence according to a disclosed embodiment, and FIG. 4 is a diagram illustrating a method for designing a 2N-length symmetrically-structured sequence while maintaining a sequence for a polar code according to a disclosed embodiment.” Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N- length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices I = 0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence on is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence Qn 400 designed at length N=8 and the symmetrically-paired sequence on 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence on 400 and the best channel index 15 411 of sequence on 410 using T sequences {S:, S2,..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence on has a penalty value less than that of index 7 401 of sequence on, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the 2N-length symmetrically-structured sequence having ranked indices (i.e., I = 0,1,2, .. . 15) locations among the 2N-length sequence as illustrated in Figure 4 of Jang teaches the claimed “K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length”.); a size of the information sequence Sn is greater than or equal to K (The Examiner finds the 2N-length symmetrically-structured sequence being a length of 16 is larger than the two information bits being encoded as illustrated in Figure 4 of Jang teaches the claimed “a size of the information sequence S nis greater than or equal to K”.); and the information sequence Sn is optimized for the specific value of the code length (N) (see Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence on is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence Qn 400 designed at length N=8 and the symmetrically-paired sequence Qn 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence Qn 400 and the best channel index 15 411 of sequence on 410 using T sequences {Si, Se, ..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence on has a penalty value less than that of index 7 401 of sequence on, index 15 is added to a location 421 of the 2N-length sequence S 420,and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the sequence Qn optimized at length N and designed to obtain a 2N- length symmetrically-structured sequence as disclosed in Jang teaches the claimed “the information sequence Sn is optimized for the specific value of the code length (N)”.).
Regarding claim 46, Jang discloses: The transmit mode of claim 45, further comprising transmitting the set of polar-encoded information bits (Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the transmitting of the encoded information as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits”.)
Regarding claim 49, Jang discloses: A method of operation of a receive node in a wireless communication system, the method comprising: performing polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits wherein (see paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0015]: “According to another embodiment of the disclosure, an information reception method includes receiving information encoded through polar coding, identifying a first sequence having a length of 2N, and decoding the received information based on the first sequence, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the decoding of the received encoded information, formed by encoding of at least one information bit (i.e., a range that incorporates more than one bit) through polar coding based on a first sequence, as disclosed in Jang teaches the claimed “performing polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits”. Specifically, the Examiner finds the at least one information bit teaches the encoding of two information bits through polar coding.): the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (Paragraph [0073]: “FIG. 3 is a diagram illustrating a method for generating a symmetric polar code sequence according to a disclosed embodiment, and FIG. 4 is a diagram illustrating a method for designing a 2N-length symmetrically-structured sequence while maintaining a sequence for a polar code according to a disclosed embodiment.” Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N- length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence 0n is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence Qn 400 designed at length N=8 and the symmetrically-paired sequence Qn 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence Qn 400 and the best channel index 15 411 of sequence on 410 using T sequences {S:, S2,..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence on has a penalty value less than that of index 7 401 of sequence on, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the 2N-length symmetrically-structured sequence having ranked indices (i.e., i = 0,1,2, .. . 15) locations among the 2N-length sequence as illustrated in Figure 4 of Jang teaches the claimed “K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length”.); a size of the information sequence Sn is greater than or equal to K (The Examiner finds the 2N-length symmetrically-structured sequence being a length of 16 is larger than the two information bits being encoded as illustrated in Figure 4 of Jang teaches the claimed “a size of the information sequence Sn is greater than or equal to K”.); and the information sequence Sn is optimized for the specific value of the code length (N) (see Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i = 0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence on is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence on 400 designed at length N=8 and the symmetrically-paired sequence on 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence on 400 and the best channel index 15 411 of sequence on 410 using T sequences {Si, Se, ..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence on: has a penalty value less than that of index 401 of sequence on, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the sequence on optimized at length N and designed to obtain a 2N- length symmetrically-structured sequence as disclosed in Jang teaches the claimed “the information sequence Sn is optimized for the specific value of the code length (N)”.).
Regarding claim 50, Jang discloses: The method of claim 49, further comprising transmitting the set of polar-encoded information bits (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the transmitting of the encoded information as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits”.)
Regarding claim 52, Jang discloses: The method of claim 49, wherein the receive node is a radio access node in a wireless communication system (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a radio access node in a wireless communication system”.).
Regarding claim 53, Jang discloses: The method of claim 49, wherein the receive node is a wireless communication device in a wireless communication system (Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a wireless communication device in a wireless communication system”).
Regarding claim 54, Jang discloses: A receive node comprising: a polar decoder (Paragraph [0139]: “The controller 1330 may control operations of the receiver 1300 and decode a polar coded signal transmitted by the transmitter as described in the above embodiments. The controller may also control overall operations for communicating polar-coded signals with the transmitter.”) operable to perform polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits wherein (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0015]: “According to another embodiment of the disclosure, an information reception method includes receiving information encoded through polar coding, identifying a first sequence having a length of 2N, and decoding the received information based on the first sequence, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the decoding of the received encoded information, formed by encoding of at least one information bit (i.e., a range that incorporates more than one bit) through polar coding based on a first sequence, as disclosed in Jang teaches the claimed “perform polar decoding of a set of polar encoded information bits to thereby generate a set of K information bits”. Specifically, the Examiner finds the at least one information bit teaches the encoding of two information bits through polar coding.): the K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length (Paragraph [0073]: “FIG. 3 is a diagram illustrating a method for generating a symmetric polar code sequence according to a disclosed embodiment, and FIG. 4 is a diagram illustrating a method for designing a 2N-length symmetrically-structured sequence while maintaining a sequence for a polar code according to a disclosed embodiment.” Paragraph [0075]: “A sequence Qn optimized at length N is designed to obtain a 2N- length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence on is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence on 400 designed at length N=8 and the symmetrically-paired sequence Qn 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence Qn 400 and the best channel index 15 411 of sequence Qn 410 using T sequences {Si, Se, ..., S71} designed to be optimized at T code rates “{R:i, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence Qn: has a penalty value less than that of index 7 401 of sequence Qn, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the 2N-length symmetrically-structured sequence having ranked indices (i.e., i=0,1,2, .. . 15) locations among the 2N-length sequence as illustrated in Figure 4 of Jang teaches the claimed “K information bits are mapped to the first K bit locations in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length”.); a size of the information sequence Sn is greater than or equal to K (The Examiner finds the 2N-length symmetrically-structured sequence being a length of 16 is larger than the two information bits being encoded as illustrated in Figure 4 of Jang teaches the claimed “a size of the information sequence Sn is greater than or equal to K”.); and the information sequence Sn is optimized for the specific value of the code length (N) (Paragraph [0075]: “A sequence on optimized at length N is designed to obtain a 2N-length symmetrically-structured sequence. Here, the symmetrically-structured sequence means a sequence designed such that index 15 321 and index 0 336 are symmetric in the sequence at code length N=16 in the case where the 2N-length index sequence includes indices i=0,1,2,... , 2N as shown in FIG. 3. A 2N-length symmetrically-structured sequence may be designed such that the order of the indices of the sequence Qn is maintained as shown in FIG. 4 in which a symmetrically-structured index sequence S 420 with length 2N=16 is designed such that index orders of the sequence Qn 400 designed at length N=8 and the symmetrically-paired sequence Qn 410 are maintained. That is, the sequence S 420 to be designed at length 2N is assigned indices in order. In more detail, in the case of adding an index at the top of the sequence, it may be possible to calculate penalties of the best channel index 7 401 of the N-length sequence Qn 400 and the best channel index 15 411 of sequence Qn 410 using T sequences {S:, S2,..., S71} designed to be optimized at T code rates “{Ri, Ro, ... , Rr} at N=16 and add the index with the lowest penalty between the two indices to sequence S 420 and an index that is symmetrically paired with the selected index to a sequence at a symmetric location of sequence S 420. That is, if index 15 411 of sequence Qn has a penalty value less than that of index 7 401 of sequence Qn, index 15 is added to a location 421 of the 2N-length sequence S 420, and index 0 that is symmetrically-paired with index 15 is added to the symmetrical location 436 of the location 421 in sequence S.” The Examiner finds the sequence Qn optimized at length N and designed to obtain a 2N- length symmetrically-structured sequence as disclosed in Jang teaches the claimed “the information sequence S nis optimized for the specific value of the code length (N)”.).
Regarding claim 55, Jang discloses: The method of claim 54, further comprising transmitting the set of polar-encoded information bits (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” The Examiner finds the transmitting of the encoded information as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits”.)
Regarding claim 57, Jang discloses: The method of claim 54, wherein the receive node is a radio access node in a wireless communication system (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a radio access node in a wireless communication system”.).
Regarding claim 55, Jang discloses: The method of claim 54, wherein the receive node is a wireless communication device in a wireless communication system (see Paragraph [0013]: “According to an embodiment of the disclosure, an information transmission method includes identifying at least one information bit for polar coding, identifying a first sequence having a length of 2N that corresponds to a length of the at least one information bit, encoding the information bit through polar coding based on a first sequence, and transmitting the encoded information, wherein the first sequence comprising indices that form part of the first sequence is arranged symmetrically around a center of the first sequence.” Paragraph [0047]: “As described above, storing all index sequences optimized at various code rates to support various scenarios of the 5G mobile communication technologies is inefficient in view of memory complexity. In more detail, the optimized index may vary according to the code length, which leads to memory waste in the case of storing all sequences per code length.” The Examiner finds the transmitting of the encoded information over 5G mobile communication as disclosed in Jang teaches the claimed “transmitting the set of polar-encoded information bits, wherein the transmit node is a wireless communication device in a wireless communication system”). 

                                       Conclusion
The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112